Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: in the clause beginning “a flower-shaped” it is unclear what is meant by “obturable”, and whether recitation of both internal and external petals being automatically opened and closed is present, or if instead it is only the external petals that are automatically opened and closed; 
in the clause beginning “a sensor”, “high sensitivity” is vague and indefinite, since there are no standards or criteria to determine what amount of sensitivity is “high” versus normal, moderate or low, it is unclear whether the sensor effects petal opening and closing in the automated manner of the preceding clause is positively reciting controller or other structure for opening and closing the plurality of petals, and “the plurality of petals” lacks antecedent basis and is ambiguous as to whether such refers to both, or just one of “plurality of internal petals” and “plurality of external petals”; and, 
in the last clause, recitation of the water storage media functioning to support the collection system is inconsistent with previous recitation of the “support frame” as providing support for at least the rainwater collection element, with the term “water storage media” being non-idiomatic (a water storage unit {or equivalent} would be more clear).

it is further unclear as to whether the Markush group option encompasses the option of internal and external petals being made of just one of the selected materials; and 
also, it is unclear what is meant by “conformed into metal sheet” (does this just refer to metal sheet or sheet metal?).
 In claim 3: “primary filter of solids” is ambiguous as to whether ‘solids refers to what is being filtered, or to media composition of the primary filter; 
“composed of” is ambiguous as to whether the limitation of the chlorination filtration module having a chlorination disinfection system is open or closed ended , or whether the module may contain other constituents (replacing “composed” with “comprises” is suggested); 
claim structure is confusing and ambiguous  as to whether the “sediment filtering system” comprises an “activated carbon filter”, or if “sediment filtering system” and “activated carbon filter” are two separate components of the modular filtering system; 
in the “reverse osmosis filtering module” clause, “composed of” is again ambiguous as to whether the module consists only of an ion exchange system or may contain other structures (replacing “composed” with “comprises” is suggested) and “the water collected” lacks antecedent basis; 
in the “secondary filter” clause, “filter of solids” is again ambiguous as to whether these characteristics correspond to structural limitations, “allows separating solids” and 
In claim 4, “said storage system” lacks antecedent basis and is inconsistent with previous recitation of “water storage media”.
In claim 5, “plurality of sympetalous” is non-idiomatic, since the term is an adjective describing the “external petals” generally.
In claim 6, recitation of “said sympetalous” is non-idiomatic and conflicts with claim 5 which recites “sympetalous” as describing or characterizing the “external petals” instead of being a separate structural feature in itself, and it is unclear and ambiguous as to  whether the claim is reciting each of the types of petals as comprising photovoltaic cells.
In claim 8, “collection system…comprising a plurality …systems used together” is ambiguous as to how many different collection systems are being claimed, and “greater amount of water” is vague since there is no point of reference as to what is a base, lesser amount of captured or collected rainwater. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Newsom PGPUBS Document US 2018/02660086 in view of Vakil WIPO Patent Publication WO 2016/092567 (Vakil), the Derwent translation of Shenglan Guo Patent Publication CN 201809808 (Shenglan) , Couturier PGPUBS Document US 2005/0133090 and Sheehy PGPUBS Document US 2014/0231328. Referenced paragraph numbers of the US PGPUBS Documents in this and the subsequent 35 U.S.C. 103 rejections in this Office Action are identified by “[ ]” symbols. 
Newsom discloses: A rainwater collection system comprising: 
a flower-shaped, obturable, rainwater-receiving element having a plurality of external petals 108 (figures 1-5), [0009, 0022-0025]; a support frame 106/110 which functions as a support for the rainwater-receiving element [0022, 0029, see “The petal members 108 can then be welded onto the elongated neck 106” and [0031 “upper support members 110”]; 
filtering screen member [0022, “a screen…to prevent debris…from entering the base 102”]; 

The claims firstly differ by requiring the rainwater receiving element to comprise inner petals as well as outer petals. Vakil teaches a rainwater-collection system comprising a plurality of outer, outwardly opening rainwater-receiving elements, and also a plurality of inner, outwardly opening elements which are shaped like the outer elements, comprising solar collectors or panels, which convert solar power into energy generation (figure 3, pages 6-7 regarding combined harvesting of solar energy and rainwater and page 8, top paragraph together with page 9, 1st full paragraph and page 18, 1st full paragraph regarding automatic folding and collapsing of the petals for solar and rainwater collection, respectively). It would have been obvious to one of ordinary skill in the art of designing rainwater-collection systems, to have incorporated the plurality of inner elements into the Newsom system, to enable collection of solar power, so as to harvest and generate solar power for uses such as energy generation for domestic use.
The claims also differ by requiring a sensor with high sensitivity to at least one of droplet impacts (i.e. sensing of rainfall) and humidity, operatively connected to a motor, so as to control the opening and closing of a plurality of the petals of the rainwater-receiving element. Relatedly the claims require the rainwater collection system to be an automated, rainwater collection system. 
st full paragraph and page 18, 1st full paragraph regarding automatic folding and collapsing of the petals for solar and rainwater collection, respectively). 
Shenglan teaches an automated rainwater collection system comprising rainwater receiving elements and a control system which automatically controls opening and closing of the rainwater receiving elements, through a “transmission device 6”, inherently a form of “motor”, in response to received data from a sensor, which is inherently a rainfall-sensing sensor (all described in the Abstract).
Couturier teaches an automated rainwater collection system comprising a moisture or rainfall sensing sensor 23, and corresponding control circuity to control components of the system including indirect motor-control of the opening and closing of an umbrella-like rainwater collecting element, responsive to the sensor [0027].
It would have been also obvious to one of ordinary skill in the art of designing rainwater-collection systems, to have incorporated the cooperating sensor, control circuitry and motor enabling automated opening and closing of the rainwater receiving elements into the Newsom system, as cumulatively taught by Vakil, Shenglan and Couturier, in order to optimize collection of maximum volumes of rainwater during rainfall events, while otherwise enabling the system to have a compact size so as to minimize intrusion or accumulation of debris into the system outside of rainfall events, as suggested by Couturier at [0005].
The claims lastly differ by requiring the filtering system to be a modular filtering system employing a plurality of filtering modules. Sheehy teaches an automated 
It would have been also obvious to one of ordinary skill in the art of designing rainwater-collection systems, to have incorporated the plurality of filtering modules taught by Sheehy into the Newsom system, so as to more thoroughly purify the collected water to make it safer and more palatable for a variety of domestic uses including drinking and employment in appliances, by removing a wider variety of types of contamination of the collected water.
 Newsom further discloses: the petals being made of conformed metal sheet for claim 2 [0027, 0028]; the base and storage media also comprised of metal or specifically “stainless steel” for claim 4 [0027, 0028]; and the external petals being “ornamental” and thus sympetalous for claim 5 [0021].
For claim 6, Vakil further teaches the petals 320 or 380 comprising solar collecting mechanisms, and specifically discloses solar panels and photovoltaic solar cells (figure 3, page 8, 2nd paragraph, page 9, 2nd full paragraph, page 12, 2nd full paragraph, and page 16, 3rd full paragraph), while Couturier also teaches specifically photovoltaic cells and corresponding panels coupled to the rain collecting elements [0025-0027].
For claim 8, Vakil further teaches or suggests there being more than one rainwater collection systems used together to capture a greater amount of rainwater, see page 6, 1st paragraph “at least one canopy to be installed for capturing rainwater in .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newsom PGPUBS Document US 2018/02660086 in view of Vakil WIPO Patent Publication WO 2016/092567 (Vakil), the Derwent translation of Shenglan Guo Patent Publication CN 201809808 (Shenglan), Couturier PGPUBS Document US 2005/0133090 and Sheehy PGPUBS Document US 2014/0231328, as applied to claims 1, 2, 4-6 and 8 above, and further in view of Lorenz PGPUBS Document US 2011/0308618 and Donovan PGPUBS Document US 2009/0031642. For claim 3, Sheehy teaches an automated rainwater collection system employing a filtering system comprising a plurality of filtering modules, including sand or sediment filter, cotton block filter, carbon block filter, UV filter, chlorinator and water softener, see [0021-0023 and 0058], while Vakil teaches reverse osmosis and UV or any other microbial filtration system being utilized (page 12, 1st full paragraph). 
Claim 3 additionally requires the filtering modules to comprise reverse osmosis and ozone treatment modules. Lorenz teaches to filter collected rainwater with a plurality of filters including several of the types taught by Sheehy and additionally comprising a reverse osmosis filter (see figures regarding filtration and treatment units 40 and 41 (figure 1 and [0036-0038]), while Donovan teaches treatment of rainwater and other collected water, with a combination of reverse osmosis and ozone treatment [0178-0180, 0186]. It would have been further obvious to apply such additional treatment units or modules, so as to more thoroughly sterilize the collected water and . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, see Liu PGPUBS Document US 2009/0212051 regarding a network of a plurality of rainwater and collection units having decorative leaf-like water collection elements.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
3/23/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778